Citation Nr: 1227598	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disability of the hands, arms and legs, including secondary to service-connected dermatitis of the feet.  

2.  Entitlement to an increased rating for dermatitis of the feet, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from January 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied an increased rating for dermatitis of the feet; and a March 2010 rating decision that denied service connection for a skin disability of the hands, arms and legs.  

In September 2010, the Board remanded the issues for further procedural development.  In April 2011, the case was again remanded for further evidentiary development.  The case has now been returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for dermatitis of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran has tinea manuum and onychomycosis of the fingernails that is a continuation of the fungal infection he experienced in service

2.  The most probative evidence shows that the Veteran's asteototic eczema of the forearms and legs is not due to or aggravated by an injury or disease incurred in service, or another service-connected disability.  


CONCLUSIONS OF LAW

1.  Tinea manuum and onychomycosis of the fingernails were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).  

2.  Asteototic eczema of the forearms and legs was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In September 2009 and December 2009 letters, prior to the rating decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate claim for service connection and an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, the need to advise VA of, or submit any further medical evidence relevant to, the claim, and how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiency that requires corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment records, VA examination reports, and the Veteran's statements.  

The relevant VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection may be established for disability which is proximately due to, the result of, or aggravated by a service-connected disability to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records denote treatment for various skin complaints of the palms and soles of the feet.  Diagnoses included hyperhidrosis, dermatitis infectiosa eczemtoides, pompholyx, dermatitis, dyshidrotic eczema and nummular eczema on the basis of a neurodermatitis.  Service connection for "dermatitis of the feet" has been in effect since January 1954.  

Upon VA examination in October 2009, the diagnosis was dermatitis of the lower legs, feet, forearms and hands.  Upon VA examination in February 2010, the examiner opined that it was less likely that the Veteran's current dermatitis was related to the skin disability that he was treated for in service.  It was explained that the most likely diagnosis in service was dyshidrotic eczema and the Veteran did not presently have active signs or symptoms of this skin disability.  A review of his visits to the dermatology clinic were for asteototic eczema which was typically age-related.  

Upon VA examination in June 2011, the examiner concluded that the Veteran's service-connected "dermatitis" of the feet was most likely tinea pedis/onychomycosis, which was a fungal infection.  Current findings continued to show evidence of tinea pedis/onychomycosis as well as tinea manuum and onychomycosis of the fingernails.  He noted that the Veteran's asteototic eczema was treated with a new medication - triamcinolone - and was substantially improved.  Moreover, the tinea pedis was not improved and this infection would be unlikely to be improved with that medication, and in fact, may even be exacerbated by the medication.  Consequently, the physician concluded that the Veteran's asteototic eczema of the forearms and lower legs was unrelated and not aggravated by the Veteran's service-connected disability; however, the currently manifest tinea manuum with onychomycosis of the fingernails was most likely a continuation of the fungal infection he experienced in service.  

In considering the evidence of record, the Board finds that service connection for tinea manuum and onychomycosis of the fingernails is warranted based on the June 2011 VA opinion, which explained that these clinical findings most likely represented a continuation of the fungal infection the Veteran experienced in his feet that was already service-connected.  However, the preponderance of the evidence (i.e., the February 2010 and June 2011 VA opinions which the Board has accorded significant probative value because they were based on a full review of the record, a thorough clinical evaluation, and provided a detailed rationale) shows that the skin disability manifest by the Veteran on his forearms and legs - diagnosed as asteototic eczema - was less likely related to the Veteran's service or service-connected disability and was more likely due to age.  See Winsett, Bloom, supra.  Moreover, there is no indication that the asteototic eczema has been aggravated by the service-connected fungal infection.  In fact, upon VA examination in June 2011 it was noted that the condition had significantly improved with the new medication.  
The Veteran has alleged having continuity of symptomatology pertaining to his skin since service.  He is competent to provide testimony as to having experienced frequent foot pain and problems during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with a specific skin disability.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of a specific skin disorder in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  See Espiritu, 2 Vet. App. at 492, 494-95.  The Veteran's currently demonstrated skin disabilities are complex disorders that require specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent medical evidence. 

Consequently, the Board concludes that service connection for tinea manuum and onychomycosis of the fingernails is granted.  However, in the absence of any persuasive evidence that the Veteran's asteototic eczema of the forearms and legs are etiologically related to active service or another service-connected disability, service connection is not warranted and this aspect of the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for tinea manuum and onychomycosis of the fingernails is granted.  

Service connection for asteototic eczema of the forearms and legs is denied.  



REMAND

As discussed above, service connection for tinea manuum and onychomycosis of the fingernails has been granted.  Consequently, the Veteran's claim for an increased evaluation for dermatitis of the feet (which should now be characterized as tinea pedis and onychomycosis of the toenails) must be deferred until the agency of original jurisdiction has the opportunity to rate the newly service-connected disability in the first instance since the rating criteria for evaluating skin disabilities must consider all body areas affected.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Assign a disability rating for the Veteran's service-connected tinea manuum and onychomycosis of the fingernails in conjunction with the service-connected tinea pedis and onychomycosis of the toenails in accordance with 38 C.F.R. § 4.118.  

2. After completing the above, if the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


